Title: John Quincy Adams to Thomas Boylston Adams, 12 December 1779
From: Adams, John Quincy
To: Adams, Thomas Boylston



My Dear Brother
Ferrol in Spain Sunday Decr. 12th 1779

As I have wrote to Mamma and Sister I have but very little to write to you but I cannot let an opportunity slip without writing to you. I have wrote an account of my Voyage And of this city to Mamma and also all the news I have heard since I have been here excepting a report that the ardent an English 64 Gun brig was taken by the French, and that two Spanish frigates have been taken by the English.
You must ask Mamma to write to me for you and send it. I am your affectionate Brother,

J Q Adams


PS Give my Duty to Mamma and love to sister and Cousins.

